DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Correction the matters identified in the objections to the specification and rejections under 35 USC 112 in the previous Office action is noted with appreciation.
Applicant’s arguments, see page 8 of the amendment, filed 01/04/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously cited US 2008/0159870 to Hong.
Applicant’s argument concerning Olson’s teaching of the three applying steps, see pages 11-12 of the amendment filed 01/04/2021, have been fully considered but are not persuasive.  
Regarding the first step of applying a first layer of paint, Olson describes (at col. 4, ll. 26-43) applying adhesive region 218 to the prepared surface.  Adhesive region is described as comprising a matrix material which may be an epoxy material (col. 4, ll. 40-43).  As described in the application’s specification, a “paint” may be “a coating, a lacquer, or any type of a covering applied to the surface.”  The epoxy described by Olson therefore meets the application’s broad definition of the term “paint.”
Regarding the next applying step of claim 1, Applicant suggests “Olson fails to teach this step because Olson teaches adding fabric layers that already have the matrix within the fabric layer.” However, as pointed out by Applicant, Olson also teaches that the matrix may be applied to the surface of the fabric layer.  Because the fabric layer is then applied to the surface, Olson does teach providing the matrix material onto the surface with a layer of fibrous material over it.
Applicant continues by addressing the third “applying step” of claim 1, suggesting “Olson fails to teach separately applying matrix to a fabric layer that is already in place in the repair area.”  However, at col. 4, ll. 48-62, Olson describes applying additional laminate layers which also comprise a composite fiber and a matrix material wherein the matrix material may be located on the surface of fabric.  Thus, the matrix material is applied to the surface of adhesive area in the same way as in the previous step.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not describe the methods of applying erosion protection to an “uneroded” wind turbine blade.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 7,927,077 to Olson in view of US PG-Pub. No. 2013/0101426 to Saitou et al and in further view of US 2008/0159870 to Hong.
Regarding independent claim 1, Olson teaches a method of preparing a wind turbine blade with, the wind turbine blade extending a length between a root end and a tip end of the blade (Fig. 2), and extending a width between a trailing edge and a leading edge (Fig. 2), the wind turbine blade comprising an outer surface portion, the method comprising: 

applying a layer of a fibrous material (the laminate of 216) on top of the first layer of paint (col. 4, ll. 48-53), 
applying a second layer of paint (the matrix of 216) on the layer of fibrous material (col. 4, ll. 48-62), 
allowing the applied leading edge protection to cure (col. 6, ll. 66 - col. 7, ll. 6), 
and wherein the second layer of paint is applied to at least partially impregnate the layer of fibrous material (col. 4, ll. 33-37).
Olson fails to teach that the protective layers are applied to the leading edge of the turbine blade or that the wind turbine surface is un-eroded and the application occurs prior to using the wind turbine blade.
Saitou teaches applying a repair to a wind turbine leading edge (para. 3, 7).
Olson does teach that the method may be used to repair any portion of the turbine blade made of composite (col. 7, ll. 19-24).  Saitou teaches that a wind turbine blade leading edge made of a composite material is particularly susceptible to damage during operation (para. 3).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the method Olson by applying a composite repair to a wind turbine blade leading edge as taught by Saitou in order to repair a part of the blade susceptible to damage (Saitou col. 3, 7).
Hong teaches a method and apparatus for repairing a wind turbine, but also teaches that the repair method may be applied when the wind turbine surface is un-eroded and the application occurs prior to using the wind turbine blade (para. 146).
Hong teaches that materials and methods of repairing a wind turbine blade provide certain benefits (e.g. erosion resistance) and that those benefits can be realized in the manufacturing of a new 
Regarding dependent claims 3-11 and 15, Olson as modified by Saitou and Hong teaches the method of preparing a wind turbine blade according to claim 1 (as set forth above), 
wherein the layer of fibrous material comprises a dry fibrous material (Olson col. 4, ll. 51-55) (claim 3),
wherein the layer of fibrous material comprises a weave or a random fibre mat (Olson col. 8, ll. 33-35) (claim 4),
wherein the fibrous material comprises fibres of at least one material belonging to the group of glass fibre, polyester, Kevlar, and nylon (Olson col. 4, ll. 56-59) (claim 5),
wherein the first and second layers of paint are of the same material (“epoxy”, Olson col. 4, ll. 26-43, ll. 48-62) (claim 6),
wherein the paint is a coating comprising a two- component polyurethane coating, a three component polyurethane coating, an epoxy resin, or a polyester resin (“epoxy”, Olson col. 4, ll. 26-43, ll. 48-62) (claim 7),
the method further comprising applying alternatingly a further layer of fibrous material and a further layer of paint thereby laying up a plurality of layers of fibrous material with layers of paint in between (Olson col. 6, ll. 36-44) (claim 8),
wherein the layers of paint are applied by rolling, brushing, or spraying (Olson col. 4, ll. 26-43, ll. 48-62) (claim 9),

wherein the peel ply is applied to cover an edge of the outermost applied layer of fibrous material and is pressed into the uncured paint (“backing layer” Olson col. 4, ll. 20-25) (claim 11),
wherein the step of applying a layer of a fibrous material includes overlaying the uneroded outer surface so that the fibrous material extends from the uneroded outer surface (Saitou Fig. 6) (claim 15).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372.  The examiner can normally be reached on Monday-Friday 10:00-6:30 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM W BROWN/Examiner, Art Unit 3745 

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745